Citation Nr: 1106816	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-26 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which in pertinent part denied the benefits sought on 
appeal.

The Board observes that the Veteran's original claim and 
subsequent correspondence and testimony makes it clear that he 
contends that his sexual dysfunction and hypertension are due to 
his service-connected diabetes mellitus.  He has not contended, 
and the evidence does not suggest, that his sexual dysfunction 
and hypertension had their onsets during or as a result of 
service.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Therefore, 
the Board will not discuss direct service connection for sexual 
dysfunction or hypertension.  Robinson v. Mansfield, 21 Vet. App. 
545 (2008).


FINDINGS OF FACT

1.  During the January 2011 hearing before the undersigned 
Veterans Law Judge, the Veteran's representative withdrew the 
issue of entitlement to service connection for bilateral hearing 
loss.  

2.  During the January 2011 hearing before the undersigned 
Veterans Law Judge, the Veteran's representative withdrew the 
issue of entitlement to a TDIU.  

3.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran's 
tinnitus is related to active duty.  

4.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran's 
sexual dysfunction is related to, or aggravated by, service-
connected disability. 

5.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran's 
hypertension is related to, or aggravated by, service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative with regard to the issue of entitlement 
to service connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative with regard to the issue of entitlement 
to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Sexual dysfunction was not incurred or aggravated as a result 
of service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2010).

5.  Hypertension was not incurred or aggravated as a result of 
service-connected disability. 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

As the Veteran is withdrawing the claims for service connection 
for bilateral hearing loss and a TDIU, the VCAA is inapplicable 
to them.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in September 2007 and February 2008, VA 
informed the appellant of what evidence was required to 
substantiate his claims, of his and VA's respective duties for 
obtaining evidence, and that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA 
medical records, private medical records, the Veteran's 
statements in support of his claim, the transcript of an October 
2009 hearing before a Decision Review Officer, and the transcript 
of a January 2011 hearing before the undersigned Veterans Law 
Judge.  The Board has carefully reviewed the evidence and 
concludes that there has been no identification of further 
available evidence not already of record other than the service 
records addressed above. 

A February 2008 VA Social Security Administration Data printout 
indicates that the Veteran receives benefits from the Social 
Security Administration (SSA).  The record does not include any 
determinations or medical records from SSA.  However, in neither 
of his two hearings did the Veteran testify that his SSA award 
was due to the disabilities addressed in this decision.  
Treatment records received from a private physician suggest that 
the Veteran's SSA award is related to non-service-connected 
injuries, including brain trauma, incurred in an August 14, 2006, 
motor vehicle accident (MVA).  The fact that the Veteran's SSA 
award was effective exactly one month later (September 14, 2006) 
also suggests that the award is related to the injuries incurred 
during the MVA.  

Accordingly, it does not appear that any SSA records would be 
relevant to the Veteran's current service connection claims.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding 
that "[w]hen a SSA decision pertains to a completely unrelated 
medical condition and the veteran makes no specific allegations 
that would give rise to a reasonable belief that the medical 
records may nonetheless pertain to the injury for which the 
veteran seeks benefits, relevance is not established.  There must 
be specific reason to believe these records may give rise to 
pertinent information to conclude that they are relevant."

The appellant was afforded relevant VA examinations in March 
2008, and an additional relevant VA medical opinion was obtained 
in March 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file and/or medical records (in the case of the 
examination for secondary service connection claims), and the 
results of the current examinations.  They consider all of the 
pertinent evidence of record, to include the statements of the 
Veteran.  Rationale was provided for the opinions proffered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.

Legal Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in writing 
at any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

During the January 2011 hearing before the undersigned Veterans 
Law Judge, the Veteran's representative withdrew the issues of 
entitlement to service connection for bilateral hearing loss and 
entitlement to a TDIU. 

As a result, there remain no allegations of error of fact or law 
for appellate consideration with regard to the issues of 
entitlement to service connection for bilateral hearing loss or 
entitlement to a TDIU.  Accordingly, they are therefore 
dismissed.

With respect to the Veteran's remaining claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

Certain chronic diseases, including tinnitus (as an organic 
disease of the nervous system), may be presumed to have been 
incurred during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Turning to the Veteran's tinnitus, he claims that he now has 
tinnitus due to noise exposure during active duty.  During his 
October 2009 hearing, he stated that he did not know how long he 
had had tinnitus.  Transcript (T.) at p. 3.  During his January 
2011 hearing, he stated that he noticed it once he arrived back 
from Vietnam.  T. at p. 16.  

The Veteran received the Combat Action Medal.  Thus, exposure to 
inservice acoustic trauma is presumed.  See 38 U.S.C.A. § 1154(b) 
(West 2002); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be 
used only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 
1154(b) do not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.

The Veteran's service treatment records, including the report of 
a March 1971 separation medical examination, are negative for 
complaints, symptoms, findings or diagnoses related to tinnitus.  

The post-service medical records are negative for complaints, 
symptoms, findings or diagnoses related to tinnitus for more than 
three decades after the Veteran's separation.  A significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of a July 2007 VA outpatient treatment report provides 
that the Veteran complained of periodic tinnitus in both ears.  

The report of a March 2008 VA audio examination provides that the 
examiner reviewed the Veteran's claims file and medical records, 
and sets forth the relevant history, the Veteran's subjective 
complaints, and examination results.  The Veteran's inservice 
noise exposure was being in motor transport with an artillery 
unit directly behind him.  He denied using hearing protection.  
Post-service noise exposure was driving a semi-truck for nine 
years off and on, building bull dozer engines for seven years, 
working in boat repair for a few years, and then building boat 
prototypes for twelve years.  He said that he did not use hearing 
protection during any of these professions.  The Veteran said 
that he had notice tinnitus for a while, and did not remember it 
during high school.  He could not be more specific.  

The Veteran's hearing was noted to be bilaterally normal on 
examination.  The examiner provided the opinion that it was less 
likely or not (less than 50/50 probability) that the Veteran's 
tinnitus was related to his exposure to combat and weapons 
qualifications in Vietnam.  She stated that tinnitus was a 
subjective complaint which could not be evaluated objectively, 
and the Veteran was unable to identify an onset for his tinnitus.  

In a March 2009 medical opinion, the examiner stated that she had 
reviewed the claims file again and no additional information 
regarding tinnitus was revealed.  She said that her original 
opinion still stood.  

The Board finds that these VA medical opinions constitute 
probative evidence against the Veteran's claim.  They are based 
on current examination results, a review of the medical record, 
and the examiner's own expertise.  They are based on the 
Veteran's past medical history, to which the examination refers 
in detail.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing rationale.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion").  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical 
opinions as to a nexus may decline in probative value where the 
physician fails to discuss relevant medical history).

There is no competent clinical evidence to the contrary of these 
medical opinions. 

The Board recognizes the Veteran's statements made in support of 
this claim.  As noted, inservice exposure to acoustic trauma is 
assumed.  The Veteran is competent to provide testimony and 
statements concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing tinnitus during or 
after service).  Barr, supra; Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the Veteran's assertions as to continuity of 
symptomatology of tinnitus during and since service are less than 
credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Again, the Board notes that 
the Veteran's service treatment records are negative for 
pertinent complaints, symptoms, findings or diagnoses.  His 
January 2011 testimony as to first noticing tinnitus after he 
returned from Vietnam is contradicted by his October 2009 
testimony, more contemporaneous to service, that he did not 
remember when his tinnitus began.

In addition, while the Board acknowledges that the absence of any 
corroborating probative medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  The 
Veteran's service treatment records (containing no evidence of 
complaints, symptoms, findings or diagnoses of tinnitus) and his 
post-service medical records (containing no evidence of 
complaints, symptoms, findings or diagnoses of tinnitus for many 
years after the Veteran's separation, and including negative VA 
medical opinions) outweigh his contentions.  

Further, the Veteran is not competent to state that any current 
disability manifested by tinnitus is etiologically related to his 
service.  A layperson is generally not deemed competent to 
express an opinion on a matter that requires medical knowledge, 
such as a diagnosis, the question of whether a chronic disability 
is currently present, or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Turning to the Veteran's hypertension and sexual dysfunction, the 
Veteran contends that these disabilities are the result of his 
service-connected diabetes mellitus.  During the January 2011 
hearing, he testified that he had definitely noticed sexual 
dysfunction before 2007.  T. at p. 10.  

The report of a March 2008 VA examination for diabetes mellitus 
provides that the examiner reviewed the Veteran's medical 
records, and sets forth the relevant history, the Veteran's 
subjective complaints, and examination results.  The pertinent 
diagnoses included hypertension and erectile dysfunction.  The 
examiner provided the opinions that the Veteran's hypertension 
was not a complication of the Veteran's diabetes mellitus, and 
was not worsened or increased by the Veteran's diabetes mellitus.  
The examiner noted that the hypertension had been diagnosed at 
the same time as diabetes in August 2007.  

The examiner also provided the opinion that the Veteran's 
erectile dysfunction was not a complication of the Veteran's 
diabetes mellitus, and was not worsened or increased by the 
Veteran's diabetes mellitus.  The examiner noted that the Veteran 
had had erectile dysfunction for five to six years prior to the 
diagnosis of diabetes.  

The Board finds that these medical opinions constitute probative 
evidence against the Veteran's claims.  They are based on current 
examination results, a review of the medical record, and the 
examiner's own expertise.  They are based on the Veteran's past 
medical history, to which the examination refers in detail.  This 
fact is particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  See Bloom, 
supra (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  See 
Prejean, supra (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.); Elkins, supra (medical opinions as to a nexus may 
decline in probative value where the physician fails to discuss 
relevant medical history).

There is no competent clinical evidence to the contrary of these 
medical opinions. 

The Board recognizes the Veteran's statements made in support of 
his secondary service connection claims.  The Veteran is 
competent to provide testimony and statements concerning factual 
matters of which he has firsthand knowledge (i.e., experiencing 
or observing sexual dysfunction or the observable symptoms of 
hypertension).  Barr, supra; Washington, supra.  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson, supra; 
Jandreau, supra.  

However, the Veteran is not competent to state that any current 
hypertension or sexual dysfunction is etiologically related to, 
or chronically aggravated by, his service-connected diabetes 
mellitus.  A layperson is generally not deemed competent to 
express an opinion on a matter that requires medical knowledge, 
such as a diagnosis, the question of whether a chronic disability 
is currently present, or a determination of etiology.  See 
Espiritu, supra.  As such, the Board finds that the March 2008 VA 
medical opinions outweigh the Veteran's contentions as to both 
his sexual dysfunction and his hypertension.  

In sum, the preponderance of the evidence is against entitlement 
to service connection for tinnitus; sexual dysfunction, secondary 
to service-connected diabetes mellitus; or hypertension, 
secondary to service-connected diabetes mellitus.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)














ORDER

The issue on appeal of entitlement to service connection for 
bilateral hearing loss is dismissed.

The issue on appeal of entitlement to a TDIU is dismissed.

Service connection for tinnitus is denied.

Service connection for sexual dysfunction, claimed as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


